                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

AMONTRE ROSS,

        Plaintiff,                                                   ORDER
   v.
                                                           Case No. 19-cv-255-wmc
MENDOTA HEALTH INSTITUTE, ET
AL.,

        Defendants.


        Plaintiff Amontre Ross has filed a proposed civil action under 42 U.S.C. § 1983,

concerning his treatment at Mendota Health Institute. Plaintiff has filed a motion for

leave to proceed without prepayment of the filing fee.

        As proof of indigence, plaintiff has filed a certified copy of a six-month resident

account statement so that the court can calculate what amount of money, if any, plaintiff

would have to prepay toward the filing fee. After considering the motion and supporting

documentation, the court concludes that plaintiff qualifies for indigent status.

        Using information for the relevant time period from plaintiff’s resident account

statement, I calculate plaintiff’s initial partial filing fee to be $2.20. For this case to

proceed, plaintiff must submit this amount on or before May 16, 2019.




                                         ORDER

        IT IS ORDERED that:

        1.     The motion filed by plaintiff Amontre Ross for leave to proceed without

prepayment of the filing fee is GRANTED. Plaintiff is assessed $2.20 as an initial partial
payment of the $350.00 fee for filing this case as an indigent litigant. Plaintiff shall

submit a check or money order made payable to the “Clerk of Court” in the amount of

$2.20 on or before May 16, 2019. If plaintiff fails to comply as directed or show cause of

failure to do so, the court will assume that plaintiff does not wish to proceed and this

case will be dismissed without prejudice to plaintiff filing the case at a later date.

       2.     No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the

complaint as required by 28 U.S.C. § 1915(e)(2).             Once the screening process is

complete, a separate order will issue.




              Entered this 25th day of April, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
